Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 4 discloses the limitation “capturing a structured-light image modulated by the current user each time”. Here it is unclear what “each time” is referring to. Based on the specification it appears that this refers to capturing differing projections of structured light over a period of time, and for examination purposes the Examiner will interpret this as such, however this is not clear from the claim language. 
Similarly in claim 7 staring on line 3 the limitation reads “superimposing a structured light image captured currently and a structured-light image acquired last time”. It appears that this should read “previously” as the term last time in itself is indefinite. 
Claims 2-18 are further rejected due to their dependency on claim 1. 
Claims 19 and 20 are rejected for the same reasons as claim 1. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al. US 2015/0339471 (hereinafter “Bennett”, cited in the IDS).
Regarding claim 1, Bennett discloses a method of image processing for an electronic device (see paragraph 0003)

    PNG
    media_image1.png
    244
    409
    media_image1.png
    Greyscale

comprising: projecting structured light to a current user based on a preset rule (figure 3 steps 310-335, paragraph 0027, structured light projection which may be a pre-determined sequence [preset] or may be generated dynamically)


    PNG
    media_image2.png
    757
    416
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    497
    413
    media_image3.png
    Greyscale

; capturing a structured-light image modulated by the current user each time and superposing the structured-light images to acquire a target image (see figure 4 in which a 3D point cloud generation is carried out using the N frames received of the person, the images are combined [superposed] to create the 3D point cloud target object, see paragraph 0034)

    PNG
    media_image4.png
    866
    544
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    186
    414
    media_image5.png
    Greyscale


Regarding claim 12 Bennett discloses acquiring an emission parameter of a structured-light emitter; determining a number of times that the structured-light emitter projects the structured light to the current user based on the emission parameter; and continuously projecting the structured light matched with the emission parameter to the current user based on the number of times (see steps 320-335 of figure 3).
Regarding claim 18, Bennett discloses extracting a face image from the target image; matching the face image with one or more authorized face images stored in the electronic {YB:01019941.DOCX } -39-device; and in response to the face image matching the one of the one or more authorized face images, unlocking the electronic device (see figure 3 where a face image is acquired and compared in order to grant access to a user.
Claim 19 is similarly analyzed to claim 1. 
Claim 20 is similarly analyzed to claim 1. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Wagner US 2018/0188021.
Regarding claim 2, as discussed Bennett discloses the limitations of claim 1. Bennett further discloses as discussed above receiving N different changing light patterns (see paragraph 0034). 
Bennett does not go into detail regarding how the light patterns are changed therefore does not explicitly disclose projecting the structured light to the current user through the light source points which are currently turned on; and turning off the light source points which are currently turned on after the structured light is projected, however it would be obvious if not inherent that the changing light patterns are created by turning on some light sources and turning others off. 
Bennett further does not explicitly disclose turning on light source points in a structured-light emitter by row or column.
Wagner discloses a device for illuminating objects with different illumination distributions (see the abstract)

    PNG
    media_image6.png
    132
    441
    media_image6.png
    Greyscale

	Specifically Wagner teaches that the illumination device can be controlled independently by rows or columns to simplify the construction of the apparatus and dispense with complex controls of variations of luminosity (see paragraph 0015, and 0085).

    PNG
    media_image7.png
    498
    416
    media_image7.png
    Greyscale

	

    PNG
    media_image8.png
    205
    415
    media_image8.png
    Greyscale


Bennett and Wagner are analogous art because they are from the same field of endeavor of illumination devices. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Bennett and Wagner to control the light source points in the structured light emitter by row or column. The motivation would be as taught by Wagner to simplify the construction of the apparatus and dispense with complex controls of variations of luminosity.

Regarding claim 3, as discussed above Wagner discloses turning on the light source points in the structured-light emitter by row or column comprises: starting from a first row or a last row, turning on each row of light source points in the structured-light emitter row by row; or starting from a first column or a last column, turning on each column of light source points in the structured-light emitter column by column (see paragraph 0015).
Regarding claim 4, as discussed above Wagner discloses  turning on the light source points in the structured-light emitter by row or column comprises: starting from a designated row to two sides of the designated row, alternately turning on each row of light source points in the structured-light emitter; or starting from a designated column to two sides of the designated column, alternately turning on each column of light source points in the structured-light emitter (see paragraphs 0015 and 0085).

7 as understood by the Examiner in light of the 112 rejection is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Kawaguchi et al. US 2005/0231628 (hereinafter “Kawaguchi”).
Regarding claim 7, as discussed Bennett discloses the limitations of claim 1. As seen in figure 3, steps 320-335 Bennett discloses several iterations in order to achieve a complete target image. 
Bennett does not explicitly disclose determining whether a complete face is able to be extracted from the iterations and then taking the iterations as the target image. 
Kawaguchi discloses a face detection means that detects a face region from a second mage data and decides when the face detection means completely detects the face region from the second image (see paragraph 0010).

    PNG
    media_image9.png
    383
    319
    media_image9.png
    Greyscale


	Bennett and Kawaguchi are analogous art because they are from the same field of endeavor of imaging of a face. 
	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Bennett and Kawaguchi to determine if a complete face is present in the target object, and then stop the iterations. The motivation would be to save time by only acquiring the necessary information to obtain the face, thus speeding up the processing. 
	Regarding claim 11, as discussed in claim 7, after the face has been acquired it would be obvious to stop emitting the structured light as it is no longer needed to acquire the target image. 
 
Allowable Subject Matter
Claims 5-6, 8-10, 13-17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (note that the 112 rejections must also be overcome).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457.  The examiner can normally be reached on M-F 9-5 (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN B STREGE/           Primary Examiner, Art Unit 2669